SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report(Date of earliest event reported):June 6, 2011 J.B. HUNT TRANSPORT SERVICES, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) Arkansas 0-11757 71-0335111 (STATE OR OTHER JURISDICTION OF Commission File Number (IRS EMPLOYER INCORPORATION OR ORGANIZATION IDENTIFICATION NO.) 615 J.B. Hunt Corporate Drive Lowell, Arkansas (479) 820-0000 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ZIP CODE) (Registrant’s telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: {} Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) {} Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) {} Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) {} Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) ITEM 5.02. ELECTION OF DIRECTOR On June 6, 2011, our Board of Directors elected Ms. Francesca Maher Edwardson to our Board.On June 8, 2011, we issued a news release announcing Ms. Edwardson’s election to our Board.A copy of that news release is filed as an exhibit to this Form 8-K. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits.The following exhibit is filed with this document: Exhibit Number Description 99 News release dated June 8, 2011, issued by J.B. Hunt Transport Services, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized, in the city of Lowell, Arkansas, on the 8th day of June 2011. J.B. HUNT TRANSPORT SERVICES, INC. BY: /s/John N. Roberts III John N. Roberts President and Chief Executive Officer BY: /s/ David G. Mee David G. Mee Executive Vice President, Finance and Administration, Chief Financial Officer BY: /s/ Donald G. Cope Donald G. Cope Senior Vice President, Controller, Chief Accounting Officer
